Title: General Orders, 18 October 1778
From: Washington, George
To: 


          
            Head-Quarters Frederick’sburgh Sunday Octr 18th 78.
            Parole Tunbridge—C. Signs Thrace Tenbury—
            
          
          Lieut. Augustine Taylor of the 7th Connecticutt Regiment is appointed Pay-Master to the same from the 27th day of July last.
          
          
          
          Coll Greaton is appointed President of the Genl Court Martial which is to sit tomorrow morning ten ôClock, vice Coll Patten.
        